DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I and a first distance from the transition edge to the first boundary point is different than a second distance, and a region A transverse length is different that a region B transverse length, claims 1, 2, 4, 5, and 8-15, in the reply filed on 2/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 6, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/2022.

Information Disclosure Statement
All three information disclosure statements filed 6/24/2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claimed invention is to an article comprising an optical element disposed on a surface of the article. It is not clear if the claimed invention is to an article or an optical element disposed on an article.
Further regarding claim 1, the optical element in general is disclosed as having at least one layer, but none of the regions are specifically disclosed as containing at least one layer. Thus, it is not clear how at least one layer of region A and/or region B tapers. The regions should be positively recited as comprising at least one of the layers of the optical element.
Regarding claim 4, the regions are not disclosed a containing any layers and at best are disclosed as containing at least one layer where there is no requirement that the regions contain more than one layer. Thus, it is not clear how each layer can 
Claim 8 recites the limitation "the first boundary point" in the fourth line.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the term “limited iridescence” in claim  14 is a relative term which renders the claim indefinite. The term “limited iridescence” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how iridescence is measured or at what measurement the color would be considered to have limited iridescence.
Regarding claim 15, it is not clear if the article is to the entire claimed invention or if the article refers to the object onto which the optical element is disposed.
The remaining claims are rejected for depending on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7-11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Pub. 2020/0290311 A1).
Regarding claim 1, Kim discloses a decoration element which includes a color developing layer which comprises a light reflective layer and light absorbing layer which is on a pattern layer that is on a substrate (article) (abstract, [0145], and [0226]). The light absorbing layer and or pattern layer comprises two or more regions with different thicknesses which includes inclined surfaces (tapered to have decreased thickness) and where the inclined surfaces may have different slopes, lengths, and cross-sections ([0104]-[0105], [0108], and [0117] and see Figs. 16 and 21-22). Further, the layers on the entire element correspond where there is the same number of layers over the entire element (abstract and [0226] and see Figs. 9 and 12-13).
Regarding the different regions and each region having a structural color, Kim discloses embodiments with at least 3 regions as claimed where each region will have a different thickness (see for example Fig. 16 where the horizontal portion may be a middle region, the slanted portions may be region A and B, also see Figs. 21-22 where in Fig. 21, the W is the middle region and in Fig. 22, the small v is the middle region.
Kim does not specifically disclose different colors for each region. However, the structural color difference between regions would be expected given the change in thickness for each region so that the interface between layers would reflect different prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Kim discloses the same thickness variation of the layer in the optical element as claimed (see discussion above) so that the different structural colors would be expected.
Regarding claims 2 and 5, Kim discloses each inclined surface having a different slope so that the lengths of the regions or distance from a transition edge to a boundary point in each region would be different (see Figs. 16, 21, and 22 and [0117]).
Regarding claims 7-9 Kim discloses inclined surface or a surface which get thinner from a transition point to boundary or end point ([0114]-[0117] and Fig. 9, 16-18, and 21-22).
Regarding claim 10-11, Kim discloses that the inclined surface may be zig-zag (stair-step) ([0163]).
Regarding claims 14, Kim discloses the decorative member displaying dichroism ([0154]).
Regarding claim 15, the article is flat (see for example Fig. 9 where the substrate is flat).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the alternative, claims 1, 2, 5, 7-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 1, Kim discloses a decoration element which includes a color developing layer which comprises a light reflective layer and light absorbing layer which is on a pattern layer that is on a substrate (article) (abstract, [0145], and [0226]). The 
Regarding the different regions and each region having a structural color, Kim discloses embodiments with at least 3 regions as claimed where each region will have a different thickness (see for example Fig. 16 where the horizontal portion may be a middle region, the slanted portions may be region A and B, also see Figs. 21-22 where in Fig. 21, the W is the middle region and in Fig. 22, the small v is the middle region.
Kim does not specifically disclose different colors for each region. However, the structural color difference between regions would be expected given the change in thickness for each region so that the interface between layers would reflect different layers (see [0111]). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Kim discloses the same thickness variation of the layer in the optical element as claimed (see discussion above) so that the different structural colors would be expected.
To the extent Kim is not considered to disclose an exact embodiment with the 3 regions as claimed. Kim discloses multiple regions with the light absorbing layer having 
Regarding claims 2 and 5, Kim discloses each inclined surface having a different slope so that the lengths of the regions or distance from a transition edge to a boundary point in each region would be different (see Figs. 16, 21, and 22 and [0117]).
Regarding claims 7-9 Kim discloses inclined surface or a surface which get thinner from a transition point to boundary or end point ([0114]-[0117] and Fig. 9, 16-18, and 21-22).
Regarding claim 10-11, Kim discloses that the inclined surface may be zig-zag (stair-step) ([0163]).
Regarding claims 14, Kim discloses the decorative member displaying dichroism ([0154]).
Regarding claim 15, the article is flat (see for example Fig. 9 where the substrate is flat).
Claims 1-2, 4-5, and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marietti et al. (US Pub. 2003/0031842 A1).
Regarding claims 1, 2, and 5, Marietti discloses an article with a patterned appearance with visually observable contrast between one or more generally transparent thin film coatings deposited over a substrate (article) (abstract). At least one of the deposited coatings exhibits a reflected color and/or contrast and visible differing transmitted color and/or contrast or a plurality of coatings together exhibit different reflected colors and/or contrasts (structural color) where at least one of the coatings exhibits a reflected or transmitted color which differs from the reflected or transmitted color of the other coating(s) (abstract and [0002]). The at least one coating exhibits a first reflected and/or transmitted color at a first thickness and a second reflected and/or transmitted color at another thickness ([0010]) where the thickness may be varied during the coating deposition step, removing part of the coating, or through using a mask ([0011]). The pattern formed by the different thickness coatings may be any pattern form including graphic representations, text, decorative images, or a plurality of images ([0019]). As shown in Fig. 5, the coating may be thinned in a tapered manner to achieve the different color effect. Although the middle of the coating in Fig. 5 is thinned Marietti describes in other embodiments where the middle has less thickness that the configuration may be reversed ([0025] and [0030]) so that it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the outer regions may be thinned instead of the middle region as taught in Marietti that the configurations may be reversed ([0025] and [0030]). 
Marietti does not specifically disclose the two outer regions having different cross sections. However, Marietti discloses that the pattern formed by the different thickness coatings may be any pattern form including graphic representations, text, decorative 
Regarding claim 4, Marietti does not specifically disclose the outer regions having one region where the layers all terminate at the same point and another region where at least one layer terminates at a different point than the remaining layer. However, Marietti discloses various embodiments to change the interference effect of an article including removing a portion of a coating or remove a layer of the coating to achieve a new effect (see Fig. 4 and [0026]-[0027]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that any of the coatings in one of the outer regions could be terminated before the remainder of the coating layers to achieve a different effect.
Regarding claims 7-9
Regarding claims 10 and 11, Marietti teaches the article of claim 1 as discussed above. Marietti does not specifically disclose a layer or an outer region that thins in a stair-step manner as claimed. However, Marietti discloses that there may be several portions of differing thickness to provide an unlimited number of color or tints in the pattern ([0032]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that one of the outer regions in Marietti could contain multiple portions which thin as the portions approach the edge or thin in a stair-step manner as a way to achieve different color or tints on the outer region as taught in Marietti.
Regarding claim 12
Regarding claim 13, Marietti does not specifically disclose the thickness of the two outer regions being different. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the two outer layers could be different thickness to achieve different color effects where Marietti teaches that any pattern may be designed and that different portions of the article may have different coating thicknesses to achieve different colors and tints ([0019] and [0032] and see [0033] which teaches specific coating thickness and the different colors achieved).
Regarding claim 14, Marietti does not specifically disclose the structural colors being multi-hued with limited iridescence. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that any of the regions could have different thicknesses in the region to achieve different color effects where Marietti teaches that any pattern may be designed and that different portions of the article may have different coating thicknesses to achieve different colors and tints ([0019] and [0032]).
Regarding claim 15, the substrate in Marietti is flat (Figs. 2-5). Further the coatings are on the order of less than 1 mm so the entire article would be considered flat (see [0033], [0051], [0062], and [0067]).
In the alternative, claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marietti as applied to claim 1 above, and further in view of Kim.
Marietti discloses the article of claim 1 as discussed above.
To the extent Marietti is not considered to disclose a structural color that is multi-hued, Kim discloses a decoration element which includes a color developing layer which comprises a light reflective layer and light absorbing layer which is on a pattern layer 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that one of the regions in Marietti could be given convex and concave portions as taught in Kim to give the region a dichroic effect (Kim, [0152]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0175815 A1 discloses an optically variable element with a spacer layer with different thickness to create color shift (abstract). US 2013/0182300 A1 discloses an achromatic security element with an embossed layer (abstract and Fig. 4). US 2020/0101692 A1 discloses an article with a first portion and second portion that exhibit differences in reflectance value, observed color, and/or angular color shift (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783